People v Reaves (2015 NY Slip Op 09700)





People v Reaves


2015 NY Slip Op 09700


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2011-06418
 (Ind. No. 1409/09)

[*1]The People of the State of New York, respondent,
vKevin Reaves, appellant.


Kevin Reaves, Romulus, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 11, 2013 (People v Reaves, 112 AD3d 746), affirming a judgment of the Supreme Court, Kings County, rendered February 15, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., LEVENTHAL, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court